Exhibit 10.5




ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) made and entered into as of this 18th
day of October, 2012 by and among Inland Real Estate Income Trust, Inc., a
Maryland corporation (the “Company”), Inland Securities Corporation, a Delaware
corporation (the “Dealer Manager”), and UMB Bank, N.A., as escrow agent, a
national banking association organized and existing under the laws of the United
States of America (the “Escrow Agent”).

RECITALS

WHEREAS, the Company will issue in a public offering (the “Offering”) shares of
its common stock, $.001 par value per share (the “Shares”), pursuant to a
Registration Statement on Form S-11 (Registration No. 333-176775) filed by the
Company with the Securities and Exchange Commission, and as amended from time to
time (the “Offering Document”);

WHEREAS, the Dealer Manager has been engaged by the Company to offer and sell
the Shares on a “best efforts” basis through a network of participating
broker-dealers (the “Dealers”);

WHEREAS, the Company is entering into this Agreement to set forth the terms on
which the Escrow Agent will, except as otherwise provided herein, hold and
disburse the proceeds from subscriptions for the purchase of the Shares in the
Offering until such time as:  (1) in the case of subscriptions received from
residents of Pennsylvania (“Pennsylvania Subscribers”), the Company has received
subscriptions for Shares from persons who are not affiliated with the Company,
the Dealer Manager, any Dealer or IREIT Business Manager & Advisor, Inc. (the
“Affiliated Persons”), resulting in gross offering proceeds of $75,000,000 (the
“$75M Minimum Offering Amount”); (2) in the case of subscriptions received from
residents of Tennessee (“Tennessee Subscribers”) and residents of Ohio (“Ohio
Subscribers”), the Company has received subscriptions for Shares, excluding
subscriptions from the Pennsylvania Subscribers, resulting in gross offering
proceeds of $20,000,000 (the “$20M Minimum Offering Amount”); (3) in cases of
subscriptions received from persons other than the Pennsylvania Subscribers, the
Tennessee Subscribers and the Ohio Subscribers (the “Primary Subscribers” and,
together with the Pennsylvania Subscribers, the Tennessee Subscribers and the
Ohio Subscribers, the “Subscribers”), the Company has received subscriptions for
Shares, excluding subscriptions from the Pennsylvania Subscribers, the Tennessee
Subscribers and the Ohio Subscribers, resulting in gross offering proceeds of
$2,000,000 (the “$2M Minimum Offering Amount”);

WHEREAS, the Dealer Manager and the Company desire to establish an escrow
account, as further described herein, in which funds received from Subscribers
will be deposited, and the Company desires that UMB Bank, N.A. act as escrow
agent to the escrow account and Escrow Agent is willing to act in such capacity;
and

WHEREAS, the Escrow Agent has engaged DST Systems, Inc. (the “Processing Agent”)
to receive, examine for “good order” and facilitate subscriptions into the
escrow account as further described herein and to act as record keeper,
maintaining on behalf of the Escrow Agent the ownership records for the escrow
account.  In so acting, the Processing Agent will be











acting solely in the capacity of agent for the Escrow Agent and not in any
capacity on behalf of the Company or the Dealer Manager, nor shall they have any
interest other than that provided in this Agreement in assets in Processing
Agent’s possession as the agent of the Escrow Agent.

AGREEMENT

NOW, THEREFORE, the Company, the Dealer Manager and the Escrow Agent agree to
the terms of this Agreement as follows:

1.

Appointment and Commencement of Duties.  The Company hereby appoints the Escrow
Agent for purposes of holding the proceeds from the subscriptions for Shares on
the terms and conditions set forth herein.  On or prior to the commencement of
the Offering, the Company shall establish the Escrow Account (as hereinafter
defined).  This Agreement shall be effective on the date on which the Offering
Document is declared effective by the Securities and Exchange Commission (the
“SEC”).  

2.

Operation of the Escrow Account.

(a)

Deposits in the Escrow Account.

(1)

Until such time as the Company has received subscriptions for Shares resulting
in gross offering proceeds equal to the $2M Minimum Offering Amount and funds
are distributed from the Escrow Account (as hereinafter defined) in accordance
with Section 2(b)(1), the Primary Subscribers will be instructed by the Company,
the Dealer Manager and the Dealers to make checks for subscriptions payable to
the order of “UMB Bank, Escrow Agent for Inland Real Estate Income Trust, Inc.”
or a recognizable contraction or abbreviation thereof.  Checks or money orders
in payment for the purchase price of Shares shall be remitted to the P.O. Box
designated within the subscription agreement for the Offering (the “Subscription
Agreement”) for the receipt of such funds, and drafts, wires, or Automated
ClearingHouse (ACH) payments shall be transmitted directly to the Escrow
Account.  The Processing Agent will, except as otherwise specified herein,
promptly deliver all monies received in good order from Primary Subscribers (or
from the Dealer Manager or Dealers transmitting monies from Primary Subscribers)
for the payment of Shares to the Escrow Agent for deposit into a single
interest-bearing account entitled “ESCROW ACCOUNT FOR THE BENEFIT OF SUBSCRIBERS
FOR COMMON STOCK OF INLAND REAL ESTATE INCOME TRUST, INC.” or such similar
designation as the parties may agree (the “Escrow Account”).  Further, to the
extent that payments are remitted by the Processing Agent, the Processing Agent
will promptly furnish to the Escrow Agent a list detailing information regarding
those subscriptions as set forth in Exhibit B.  

(2)

Until such time as the Company has received subscriptions for Shares resulting
in gross offering proceeds equal to the $20M Minimum Offering Amount and funds
are distributed from the Escrow Account in accordance with Section 2(b)(2), the
Tennessee Subscribers will be instructed by the Company, the





2




Dealer Manager and the Dealers to make checks for subscriptions payable to the
order of “UMB Bank, Escrow Agent for Inland Real Estate Income Trust, Inc.”
Checks or money orders in payment for the purchase price of Shares shall be
remitted to the P.O. Box designated within the Subscription Agreement for the
receipt of such funds, and drafts, wires, or Automated ClearingHouse (ACH)
payments shall be transmitted directly to the Escrow Account.  The Processing
Agent will, except as otherwise specified herein, promptly deliver all monies
received in good order from Tennessee Subscribers (or from the Dealer Manager or
Dealers transmitting monies from Tennessee Subscribers) for the payment of
Shares to the Escrow Agent for deposit into the Escrow Account.  Further, to the
extent that payments are remitted by the Processing Agent, the Processing Agent
will promptly furnish to the Escrow Agent a list detailing information regarding
those subscriptions as set forth in Exhibit B.  

(3)

Until such time as the Company has received subscriptions for Shares resulting
in gross offering proceeds equal to the $20M Minimum Offering Amount and funds
are distributed from the Escrow Account in accordance with Section 2(b)(2), the
Ohio Subscribers will be instructed by the Company, the Dealer Manager and the
Dealers to make checks for subscriptions payable to the order of “UMB Bank,
Escrow Agent for Inland Real Estate Income Trust, Inc.” Checks or money orders
in payment for the purchase price of Shares shall be remitted to the P.O. Box
designated within the Subscription Agreement for the receipt of such funds, and
drafts, wires, or Automated ClearingHouse (ACH) payments shall be transmitted
directly to the Escrow Account.  The Processing Agent will, except as otherwise
specified herein, promptly deliver all monies received in good order from Ohio
Subscribers (or from the Dealer Manager or Dealers transmitting monies from Ohio
Subscribers) for the payment of Shares to the Escrow Agent for deposit into the
Escrow Account.  Further, to the extent that payments are remitted by the
Processing Agent, the Processing Agent will promptly furnish to the Escrow Agent
a list detailing information regarding those subscriptions as set forth in
Exhibit B.

(4)

Until such time as the Company has received subscriptions for Shares resulting
in gross offering proceeds equal to the $75M Minimum Offering Amount and funds
are distributed from the Escrow Account in accordance with Section 2(b)(3) and
2(b)(4), Pennsylvania Subscribers will be instructed by the Company, the Dealer
Manager and the Dealers to make checks for subscriptions payable to the order of
“UMB Bank, as Escrow Agent for Inland Real Estate Income Trust, Inc.”  Checks or
money orders in payment for the purchase price of Shares shall be remitted to
the P.O. Box designated within the Subscription Agreement for the receipt of
such funds, and drafts, wires, or Automated ClearingHouse (ACH) payments shall
be transmitted directly to the Escrow Account.  The Processing Agent will,
except as otherwise specified herein, promptly deliver all monies received in
good order from Pennsylvania Subscribers (or from the Dealer Manager or Dealers
transmitting monies from Pennsylvania Subscribers) for the payment of Shares to
the Escrow Agent for deposit into the Escrow Account.  Further, to the extent
that payments are





3




remitted by the Processing Agent, the Processing Agent will promptly furnish to
the Escrow Agent a list detailing information regarding those subscriptions as
set forth in Exhibit B.  

(4)

Deposits shall be held in the Escrow Account until the funds are disbursed in
accordance with Section 2(b).  Prior to disbursement of the funds deposited in
the Escrow Account, the funds shall not be subject to claims by creditors of the
Company or any of its affiliates. If any of the instruments of payment are
returned to the Escrow Agent for nonpayment prior to the funds being disbursed
in accordance with Section 2(b), the Escrow Agent shall promptly notify the
Processing Agent and the Company in writing via mail, electronic mail or
facsimile of such nonpayment, and the Escrow Agent shall be authorized to debit
the Escrow Account, as applicable, in the amount of the returned payment as well
as any interest earned on the amount of such payment and the Processing Agent
will delete the appropriate account from the records maintained by the
Processing Agent. The Processing Agent will maintain a written account of each
sale, which account shall set forth, among other things, the following
information: (i) the Subscriber’s name and address, (ii) the number of Shares
purchased by such Subscriber, and (iii) the amount paid by such Subscriber for
the Shares. Until the funds are distributed in accordance with Section 2(b),
neither the Company nor the Dealer Manager will be entitled to any principal
funds received into the Escrow Account.

(b)

Distribution of the Escrowed Funds.

(1)

In the event that, at any time on or prior to the close of business on the date
that is one year following the commencement of the Offering (the “Closing
Date”), the total subscription proceeds, excluding for these purposes any funds
received from Tennessee Subscribers, Ohio Subscribers and Pennsylvania
Subscribers (the “Primary Proceeds”), equal or exceed the $2M Minimum Offering
Amount, the Escrow Agent shall promptly notify the Company.  Upon receiving
written confirmation from the Processing Agent that the Primary Proceeds equal
or exceed the $2M Minimum Offering Amount, the Escrow Agent shall promptly
disburse to the Company, by check, ACH or wire transfer, the funds in the Escrow
Account representing the gross purchase price for the Shares received from the
Primary Subscribers, (the “Primary Funds”), and any interest earned thereon, and
any subscription proceeds thereafter received from the Primary Subscribers shall
no longer be subject to the escrow provisions of this Agreement.  

If the Primary Proceeds do not equal or exceed the $2M Minimum Offering Amount
on or prior to the Closing Date, the Processing Agent shall promptly provide the
Escrow Agent the information needed to return to the Primary Subscribers the
Primary Funds, together with any interest earned thereon, and the Escrow Agent
shall promptly create and dispatch checks and wires drawn on the Escrow Account
to return the Primary Funds, together with any interest thereon and IRS Forms
1099, without deduction, penalty or expense, to the





4




respective Primary Subscribers, and the Escrow Agent shall promptly notify the
Company and the Dealer Manager of its distribution of the Primary Funds.  

(2)

Notwithstanding any disbursements in accordance with Section 2(b)(1), in that
event that, at any time on or prior to the Closing Date, the total subscription
proceeds, excluding for these purposes any funds received from Pennsylvania
Subscribers, equal or exceed the $20M Minimum Offering Amount, the Escrow Agent
shall promptly notify the Company.  Upon receiving written confirmation from the
Processing Agent that the total subscription proceeds, excluding for these
purposes any funds received from Pennsylvania Subscribers, equal or exceed the
$20M Minimum Offering Amount, the Escrow Agent shall promptly disburse to the
Company, by check, ACH or wire transfer, the funds in the Escrow Account
representing the gross purchase price for the Shares received from the Tennessee
Subscribers and the Ohio Subscribers (the “TN/OH Funds”), and any interest
earned thereon,  and any subscription proceeds thereafter received from the
Tennessee Subscribers and the Ohio Subscribers shall no longer be subject to the
escrow provisions of this Agreement.  

If the total subscription proceeds, excluding for these purposes any funds
received from Pennsylvania Subscribers, do not equal or exceed the $20M Minimum
Offering Amount on or prior to the Closing Date, the Processing Agent shall
promptly provide the Escrow Agent the information needed to return to the
Tennessee Subscribers and the Ohio Subscribers the TN/OH Funds, together with
any interest thereon, and the Escrow Agent shall promptly create and dispatch
checks and wires drawn on the Escrow Account to return the TN/OH Funds, together
with any interest earned thereon and IRS Forms 1099, without deduction, penalty
or expense, to the respective Tennessee Subscribers and Ohio Subscribers, and
the Escrow Agent shall promptly notify the Company and the Dealer Manager of its
distribution of the TN/OH Funds.  

(3)

Notwithstanding any disbursements in accordance with Sections 2(b)(1) and
2(b)(2), in that event that, at any time on or prior to the termination of the
Offering, the total subscription proceeds, excluding for these purposes any
funds received from Affiliated Persons, equal or exceed the $75M Minimum
Offering Amount, the Escrow Agent shall promptly notify the Company.  Upon
receiving written confirmation from the Processing Agent that the total
subscription proceeds, excluding for these purposes any funds received from
Affiliated Persons, equal or exceed the $75M Minimum Offering Amount, the Escrow
Agent shall promptly disburse to the Company, by check, ACH or wire transfer,
the funds in the Escrow Account representing the gross purchase price for the
Shares received from the Pennsylvania Subscribers (the “Pennsylvania Funds”),
and any interest earned thereon, and any subscription proceeds thereafter
received from the Pennsylvania Subscribers shall no longer be subject to the
escrow provisions of this Agreement.  

(4)

Notwithstanding the above, in that event that, on or prior to the close of
business on the date that is 120 days after the commencement of the





5




Offering (the “Initial Pennsylvania Period”), the total subscription proceeds,
excluding for these purposes any funds received from Affiliated Persons, do not
equal or exceed the $75M Minimum Offering Amount, the Company shall send to each
Pennsylvania Subscriber by certified mail within ten calendar days after the end
of the Initial Pennsylvania Period a notification of this fact.  If, pursuant to
the notification, a Pennsylvania Subscriber requests the return of his or her
subscription funds within ten calendar days after receipt of the notification
(the “Pennsylvania Request”), the Company or its agent shall immediately provide
to the Escrow Agent written direction to disburse to each Pennsylvania
Subscriber the collected funds deposited in the Escrow Account on behalf of that
Pennsylvania Subscriber.  The Escrow Agent shall thereafter refund directly to
each Pennsylvania Subscriber the funds deposited in the Escrow Account on behalf
of such Pennsylvania Subscriber, or shall return the instruments of payment
delivered, but not yet processed for collection, together with any interest
earned thereon and IRS Forms 1099, without deduction, penalty or expense, to
each Pennsylvania Subscriber, no later than fifteen calendar days after the date
of the Pennsylvania Request.  However, the Escrow Agent shall not be required to
remit any payments until funds represented by the payments have been collected
by the Escrow Agent.

The subscription funds of Pennsylvania Subscribers who do not request the return
of their subscription funds within the Request Period shall remain in the Escrow
Account for successive 120-day escrow periods (each, a “Successive Pennsylvania
Period”), each commencing automatically upon the termination of the prior
Successive Escrow Period, and the Company and Escrow Agent shall follow the
notification and payment procedure set forth above with respect to the Initial
Pennsylvania Period for each Successive Pennsylvania Period until the occurrence
of the earliest of the date that: (A) the Offering has terminated; (B) the
Company has received subscriptions for Shares resulting in gross offering
proceeds, excluding for these purposes any funds received from Affiliated
Persons, equal to the $75M Minimum Offering Amount; or (C) all funds held in the
Escrow Account have been returned to the Pennsylvania Subscribers in accordance
with the provisions hereof.

(5)

After the satisfaction of the provisions of Sections 2(b)(1), 2(b)(2) and
2(b)(3), or any of them, in the event the Company receives subscriptions made
payable to the Escrow Agent, subscription proceeds may continue to be received
in this account generally, but to the extent that the proceeds shall not be
subject to escrow due to the satisfaction of the aforementioned provisions of
this Section 2(b), the proceeds are not subject to this Agreement and at the
instruction of the Company to the Escrow Agent, shall be transferred from the
Escrow Account or deposited directly into, as the case may be, a commercial
deposit account in the name of the Company with the Processing Agent (the
“Deposit Account”) that has been previously established by the Company, unless
otherwise directed by the Company.  The Company hereby covenants and agrees that
it shall do all things necessary in order to establish the Deposit Account prior
to its use.  No provisions of this Agreement shall apply to the Deposit Account.
 





6




(6)

If the Company rejects any subscription for which the Escrow Agent has collected
funds, the Escrow Agent shall, upon the written request of the Company, promptly
issue a refund to the rejected Subscriber.  If the Company rejects any
subscription for which the Escrow Agent has not yet collected funds but has
submitted the Subscriber’s check for collection, the Escrow Agent shall promptly
return the funds in the amount of the Subscriber’s check to the rejected
Subscriber after such funds have been collected.  If the Escrow Agent has not
yet submitted a rejected Subscriber’s check for collection, the Escrow Agent
shall promptly remit the Subscriber’s check directly to the Subscriber.

3.

Escrowed Funds. Upon receipt of the proceeds from the subscriptions for Shares
(the “Escrowed Funds”), the Escrow Agent shall hold the Escrowed Funds in escrow
pursuant to the terms of this Agreement. Until such time as the Escrowed Funds
shall be distributed by the Escrow Agent as provided herein, the Escrow Agent
shall invest all of the funds deposited as well as earnings and interest derived
therefrom in the Escrow Account in the “Short-Term Investments” specified below
at the written direction of the Company, unless the costs to the Company for the
making of such investment are reasonably expected to exceed the anticipated
interest earnings from such investment in which case the funds and interest
thereon shall remain in the Escrow Account until the balance in the Escrow
Account reaches the minimum amount necessary for the anticipated interest
earnings from such investment to exceed the costs to the Company for the making
of such investment, as determined by the Company based upon applicable interest
rates.

“Short-Term Investments” include obligations of, or obligations guaranteed by,
the United States government or bank money-market accounts or certificates of
deposit of national or state banks that have deposits insured by the Federal
Deposit Insurance Corporation (including certificates of deposit of any bank
acting as a depository or custodian for any such funds) which mature on or
before the Closing Date, unless such instrument cannot be readily sold or
otherwise disposed of for cash by the Closing Date without any dissipation of
the offering proceeds invested. Without limiting the generality of the
foregoing, Exhibit C hereto sets forth specific Short-Term Investments that
shall be deemed permissible investments hereunder. The following securities are
not permissible investments:   (a)   money market funds; (b) corporate equity or
debt securities; (c) repurchase agreements; (d) bankers’ acceptances; (e)
commercial paper; and (f) municipal securities.

The Escrow Agent shall be entitled to sell or redeem any such investment as
necessary to make any distributions required under this Agreement and shall not
be liable or responsible for any loss resulting from any such sale or
redemption.  Income resulting from the investment of the Escrowed Funds shall be
retained by the Escrow Agent, and shall be distributed according to this
Agreement.

The Escrow Agent shall provide to the Company monthly statements (or more
frequently as reasonably requested by the Company) on the account balances in
the Escrow Account and the activity in the account since the last report.

4.

Duties of the Escrow Agent. The Escrow Agent shall have no duties or
responsibilities other than those expressly set forth in this Agreement, and no
implied duties or





7




obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent is not a party to, or bound by, the any other agreement among the
other parties hereto, and the Escrow Agent’s duties shall be determined solely
by reference to this Agreement. The Escrow Agent shall have no duty to enforce
any obligation of any person, other than as provided herein. The Escrow Agent
shall be under no liability to anyone by reason of any failure on the part of
any party hereto or any maker, endorser or other signatory of any document or
any other person to perform such person’s obligations under any such document.

5.

Liability of the Escrow Agent; Indemnification. The Escrow Agent acts hereunder
as a depository only. The Escrow Agent shall not be liable for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith, and in the exercise of its own reasonable judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person(s). The Escrow Agent shall not be held
liable for any error in judgment made in good faith by an officer or employee of
the Escrow Agent unless it shall be proved that the Escrow Agent was negligent
or reckless in ascertaining the pertinent facts or acted intentionally in bad
faith. The Escrow Agent shall not be bound by any notice of demand, or any
waiver, modification, termination or rescission of this Agreement or any of the
terms hereof, unless evidenced by a writing delivered to the Escrow Agent signed
by the proper party or parties and, if the duties or rights of the Escrow Agent
are affected, unless it shall give its prior written consent thereto.

The Escrow Agent may consult legal counsel and shall exercise reasonable care in
the selection of such counsel, in the event of any dispute or question as to the
construction of any provisions hereof or its duties hereunder, and it shall
incur no liability and shall be fully protected in acting in accordance with the
reasonable opinion or instructions of such counsel.

The Escrow Agent shall not be responsible, may conclusively rely upon and shall
be protected, indemnified and held harmless by the Company, for the sufficiency
or accuracy of the form of, or the execution, validity, value or genuineness of
any document or property received, held or delivered by it hereunder, or of the
signature or endorsement thereon, or for any description therein; nor shall the
Escrow Agent be responsible or liable in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document, property or this Agreement.

The Company, hereby agrees to indemnify the Escrow Agent for, and to hold it
harmless against any loss, liability or expense incurred in connection herewith
without negligence, recklessness or misconduct on the part of the Escrow Agent,
including without limitation legal or other fees arising out of or in connection
with its entering into this Agreement and carrying out its duties hereunder,
including without limitation the costs and expenses of defending itself against
any claim of liability in the premises or any action for interpleader.  The
Escrow Agent shall not be under any obligation to institute or defend any
action, suit, or legal proceeding in connection herewith, unless first
indemnified and held harmless to its satisfaction in accordance with the
foregoing, except that it shall not be indemnified against any loss resulting
from its own





8




negligence, recklessness or misconduct.  Subject to the applicable statute of
limitations such indemnity shall survive the termination or discharge of this
Agreement or resignation of the Escrow Agent.

6.

The Escrow Agent’s Fee. Escrow Agent shall be entitled to fees and expenses for
its regular services as Escrow Agent as set forth in Exhibit A.

7.

Security Interests. No party to this Agreement shall grant a security interest
in any monies or other property deposited with the Escrow Agent under this
Agreement, or otherwise create a lien, encumbrance or other claim against such
monies or borrow against the same.

8.

Dispute. In the event of any disagreement between the undersigned or the person
or persons named in the instructions contained in this Agreement, or any other
person, resulting in adverse claims and demands being made in connection with or
for any papers, money or property involved herein, or affected hereby, the
Escrow Agent shall be entitled to refuse to comply with any demand or claim, as
long as such disagreement shall continue, and in so refusing to make any
delivery or other disposition of any money, papers or property involved or
affected hereby, the Escrow Agent shall not be or become liable to the
undersigned or to any person named in such instructions for its refusal to
comply with such conflicting or adverse demands, and the Escrow Agent shall be
entitled to refuse and refrain to act until: (a) the rights of the adverse
claimants shall have been fully and finally adjudicated in a Court assuming and
having jurisdiction of the parties and money, papers and property involved
herein or affected hereby, or (b) all differences shall have been adjusted by
agreement and the Escrow Agent shall have been notified thereof in writing,
signed by all the interested parties.

9.

Resignation of Escrow Agent. Escrow Agent may resign or be removed, at any time,
for any reason, by written notice of its resignation or removal to the proper
parties at their respective addresses as set forth herein, at least sixty days
before the date specified for such resignation or removal to take effect.  Upon
the effective date of such resignation or removal:

(a)

all cash and other payments and all other property then held by the Escrow Agent
hereunder shall be delivered by it to such successor escrow agent as may be
designated in writing by the Company, whereupon the Escrow Agent’s obligations
hereunder shall cease and terminate; or

(b)

if no such successor escrow agent has been designated by such date: (i) all
obligations of the Escrow Agent hereunder shall, nevertheless, cease and
terminate, and the Escrow Agent’s sole responsibility thereafter shall be to
keep all property then held by it and to deliver the same to a person designated
in writing by the Company or in accordance with the directions of a final order
or judgment of a court of competent jurisdiction; and (ii) the Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
agent and may pay into court all monies and property deposited with the Escrow
Agent under this Agreement.

10.

Notices. All notices, demands and requests required or permitted to be given
under the provisions hereof must be in writing and shall be deemed to have been
sufficiently given, upon receipt, if (i) personally delivered, (ii) sent by
telecopy and confirmed by phone or





9




(iii) delivered by overnight courier service, such as Federal Express or UPS,
delivered to the addresses set forth below, or to such other address as a party
shall have designated by notice in writing to the other parties in the manner
provided by this paragraph:

(1) If to Company:

  

Inland Real Estate Income Trust, Inc.

 

  

2901 Butterfield Road

 

  

Oak Brook, IL  60523

 

  

Attention:

JoAnn M. Armenta

 

  

Telephone:

(630) 218-8000

 

  

Facsimile:

(630) 368-2277

 

 

 

  

Company Wire Instructions:

 

  

Inland Real Estate Income Trust, Inc.

 

  

ABA Routing Number: xxxxxxxxx

 

  

Account Number: xxxxxxxxxx

 

  

FFC Account Name: Inland Real Estate Income Trust, Inc.

 

  

FFC: xxxxxxxxxx

 

  

Attn: xxxxxxxxx

 

 

(2) If to the Escrow Agent:

  

UMB Bank, N.A.

 

  

1010 Grand Blvd., 4th Floor

 

  

Mail Stop: 1020409

 

  

Kansas City, Missouri 64106

 

  

Attention: Lara Stevens, Corporate Trust

 

  

Telephone: (816) 860-3017

 

  

Facsimile: (816) 860-3029

 

 

 

  

Escrow Agent Wiring Instructions:

 

  

UMB Bank, N.A.

 

  

ABA Routing Number: xxxxxxxxxxx

 

  

Account Number: xxxxxxxxxxx

 

 

Account Name: UMB Bank, N.A., as Agent for Inland Real Estate Income Trust, Inc.

 

 

 

  

Checks Payable Information:

 

  

UMB Bank as Agent for Inland Real Estate Income Trust, Inc.

 

  

Attention: Lara Stevens, Corporate Trust

1010 Grand Boulevard, 4th Floor

M/S 1020409

Kansas City, Missouri 64106

 

 

(3) If to Dealer Manager:

  

Inland Securities Corporation

 

  

2901 Butterfield Road

 

  

Oak Brook, IL  60523

 

  

Attention:        Sandra L. Perion

 

  

Telephone:

(630) 645-2076

 

  

Facsimile:

(630) 218-4957





10










 

11.

Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Illinois without regard to the principles of conflicts
of law.

12.

Binding Effect; Benefit. This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of the parties hereto.

13.

Modification. This Agreement may be amended, modified or terminated at any time
by a writing executed by the Dealer Manager, the Company and the Escrow Agent.

14.

Assignability. This Agreement shall not be assigned by the Escrow Agent without
the Company’s prior written consent.

15.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. Copies, telecopies, facsimiles, electronic files
and other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action or suit in the appropriate court of
law.

16.

Headings. The section headings contained in this Agreement are inserted for
convenience only, and shall not affect in any way, the meaning or interpretation
of this Agreement.

17.

Severability. This Agreement constitutes the entire agreement among the parties
and supersedes all prior and contemporaneous agreements and undertakings of the
parties in connection herewith. No failure or delay of the Escrow Agent in
exercising any right, power or remedy may be, or may be deemed to be, a waiver
thereof; nor may any single or partial exercise of any right, power or remedy
preclude any other or further exercise of any right, power or remedy. In the
event that any one or more of the provisions contained in this Agreement, shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

18.

Earnings Allocation; Tax Matters; Patriot Act Compliance; OFAC Search Duties.
The Company or its agent shall be responsible for all tax reporting under this
Agreement. The Company shall provide to Escrow Agent upon the execution of this
Agreement any documentation requested and any information reasonably requested
by the Escrow Agent to comply with the USA Patriot Act of 2001, as amended from
time to time. The Escrow Agent, or its agent, shall complete an OFAC search, in
compliance with its policy and procedures, of each subscription check and shall
inform the Company if a subscription check fails the OFAC search.  The Dealer
Manager shall provide a copy of each subscription check in order that the Escrow
Agent, or its agent, may perform such OFAC search.  

19.

Miscellaneous. This Agreement shall not be construed against the party preparing
it, and shall be construed without regard to the identity of the person who
drafted it or the party who caused it to be drafted and shall be construed as if
all parties had jointly prepared this





11




Agreement and it shall be deemed their joint work product, and each and every
provision of this Agreement shall be construed as though all of the parties
hereto participated equally in the drafting hereof; and any uncertainty or
ambiguity shall not be interpreted against any one party. As a result of the
foregoing, any rule of construction that a document is to be construed against
the drafting party shall not be applicable.

 20.

Termination of the Agreement. This Agreement, except for Sections 5 and 9
hereof, which shall continue in effect, shall terminate upon written notice from
the Company to the Escrow Agent.   Unless otherwise provided, final termination
of this Agreement shall occur on the date that all funds held in the Escrow
Account are distributed either (a) to the Company or to Subscribers and the
Company has informed the Escrow Agent in writing to close the Escrow Account or
(b) to a successor escrow agent upon written instructions from the Company.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








12










IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the day and year first above written.

COMPANY:

 

INLAND REAL ESTATE INCOME TRUST, INC.

 

 

By:

 

/s/ JoAnn M. McGuinness

Name:

 

JoAnn M. McGuinness

Title:

 

President

 

DEALER MANAGER:

 

INLAND SECURITIES CORPORATION

 

 

By:

 

/s/ Sandra L. Perion

Name:

 

Sandra L. Perion

Title:

 

Vice President

 

 

 

ESCROW AGENT:

 

UMB BANK, N.A.

 

 

By:

 

/s/ Lara L. Stevens

Name:

 

Lara L. Stevens

Title:

 

Vice President








Signature Page — Escrow Agreement










EXHIBIT A

ESCROW FEES AND EXPENSES

 

 

 

 

 

 

Acceptance Fee

  

 

 

 

Review escrow agreement and establish account

  

$

4,000.00

 

 

 

Annual Fee

  

 

 

 

Maintain account

  

$

4,000.00

 

 

 

Transaction Fees

  

 

 

 

(a) per outgoing wire transfer

  

$

25.00

 

(b) per Form 1099 (Int., B or Misc.)

  

$

15.00

*

(c) per investment purchase, sale or settlement

  

$

35.00

**

 

*

Not anticipated to be charged




**

Excludes money market mutual fund transactions

Fees specified are for the regular, routine services contemplated by the
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate.  In addition to the
specified fees, postage, shipping and courier costs will be reimbursable.
Acceptance and first year annual fees will be payable at the initiation of the
escrow and annual fees will be payable in advance thereafter. Other fees and
expenses will be billed as incurred.

 











EXHIBIT B




Form of Subscriber List




DST Systems, Inc. hereby notifies UMB Bank, N.A., as escrow agent, a national
banking association organized and existing under the laws of the United States
of America (the “Escrow Agent”), that, as of the date set forth below, the
following subscribers have submitted subscription funds for the purchase of
shares of common stock of the Inland Real Estate Income Trust, Inc. (the
“Shares”), such subscription funds have been deposited with Escrow Agent:




1.

Name of Subscriber

Address

Tax Identification Number

Number of Shares subscribed for

Amount of money paid and deposited with Escrow Agent




2.

Name of Subscriber

Address

Tax Identification Number

Number of Shares subscribed for

Amount of money paid and deposited with Escrow Agent




…

Name of Subscriber

Address

Tax Identification Number

Number of Shares subscribed for

Amount of money paid and deposited with Escrow Agent







_____________________







By:____________________________________

Name:_________________________________

Title:__________________________________

Date: ______________________ ____, 200___











EXHIBIT C




Permissible Escrow Investments




(1)

 

Bank accounts;

(2)

 

Bank money-market accounts;

(3)

 

Short-term certificates of deposit issued by a bank; and

(4)

 

Short-term securities issued or guaranteed by the U.S. government















